DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed 03/14/2019.
Claims 1-8 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019, 08/27/2019, 01/09/2020 and 10/15/2020 were filed after the mailing date of the Application on 03/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the acceleration/deceleration range" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino et al. ( US 6834480; Ishino).

Regarding Claim 1 Ishino discloses a continuous (Claim 1) bag-making and packaging apparatus (200) in which sealing is performed on a film (F) at a predetermined position to make a bag (abstract) while the film (F) is continuously conveyed, the continuous bag-making and packaging apparatus (200) comprising: 

a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory. 

a printing unit (40) configured to print on the film (F) conveyed; (Col  2 lines 60-67) 

a print timing presentation unit (26, 20) configured to present information pertaining to a print timing (print data) suitable for printing based on the information of the bag. The Examiner has broadly interpreted the print data of Ishino to read over the limitation “information pertaining to a print timing” since Ishino discloses that the print data is information for operating the printer such as line width, printing positions which have associated execution times. (Col 4 lines 1-16; 40-45; Col 4 lines 62- Col 5 lines 15)

Regarding Claim 2 Ishino discloses the invention as described above. Ishino further discloses the print timing presentation unit (26, 20) displays (information pertaining to) the print timing (print data) through a display screen (Col 4 lines 40-45) that displays a timing of an action of the bag-making. (Col 3 lines 22-35; 50-67 Col 5 lines 10-33)

Regarding Claim 3 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) displays, on an input screen (26) in which (information pertaining to) the print timing (print data) is inputted (Col 4 lines 13-17) whether or not a value inputted through the input screen is appropriate (Col 6 lines 1-9; Col 4 lines 39-61). Where the Examiner interprets the limitation “whether or not a value inputted through the input screen is appropriate” to mean that the data is manually put in, instead of for example selected from a collection of “appropriate” data. 

Regarding Claim 7 Ishino discloses the invention as described above. Ishino further discloses a register mark detection sensor (27) configured to detect a register mark (Fm) marked on the bag, wherein a distance from the register mark (Fm) is included as print position data in the information of the bag. (Col 4 lines 5-18)

Regarding Claim 8 Ishino discloses the invention as described above. Ishino further discloses   the print timing presentation unit (26, 20) is a computation unit configured to compute (information pertaining to) the print timing (print data). (Col 3 lines 39-61)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 6834480; Ishino) in view of Kollmuss (US 20100064637).

Regarding Claim 4 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino 

Ishino does not teach the print timing presentation unit calculates the feeding speed of the film at time points in a cycle of making the bag from the information of the bag, further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit, and assesses an appropriate print timing.

Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates the feeding speed of the film (par 24, 35) at time points in a cycle of making the bag (the beginning of each cycle) from the information of the bag (pack type, images, etc. par 35), further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit (possible printing speeds par 35), and assesses an appropriate print timing, providing an adjustable printing system that produces faultless reproduction of a printed image on the wrapped pack of the respective pack type for the purposes of improving the efficiency and versatility of the apparatus. (par 29, 31, 35, 39, and 63)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller portion of the printing timing presentation unit of  Ishino to include the ability of the controller portion to calculates the feeding speed of the film at time points in a cycle of making the bag from the information of the bag, further calculates an acceleration/deceleration range over which printing is possible from a following capacity of the printing unit, and assesses an appropriate print timing as taught by Kollmuss since par 29, 63, 31, 35, 39 and 63 suggests that such a modification provides an adjustable printing system that 

Regarding Claim 5 Ishino discloses the invention as described above. Ishino further discloses     the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory. Ishino discloses packaging parameters including bag-making capacity (packaging speed), bag length, and transverse sealing time correspond to the feeding speed of the film (Col 3 lines 22-38; Col 4 lines 39-61; Figs. 5A-D)

Ishino does not teach the print timing presentation unit calculates the feeding speed of the film.

Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates the feeding speed of the film (par 24, 35) using packaging parameters (data regarding pack types). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller portion of the printing timing presentation unit of Ishino to include the ability of the controller portion to calculates the feeding speed of the film as taught by Kollmuss since par 29, 63, 31, 35, 39 and 63 suggests that such a modification provides an adjustable printing system that produces faultless reproduction of a printed image on the wrapped pack of the respective pack type for the purposes of improving the efficiency and versatility of the apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. ( US 6834480; Ishino) in view of BRANDT SANZ et al. (US 20150291300; BRANDT) and further in view of Kollmuss (US 20100064637).

Regarding Claim 6 Ishino discloses the invention as described above. Ishino further discloses Ishino discloses the invention as described above. Ishino further discloses the print timing presentation unit (26, 20) includes a controller (20) and a film-conveying unit (col 3 lines 45-50) configured to change a feeding speed of the film (F); (Fig. 3a) Where Ishino discloses that there are varying packaging speeds according to the bag information (Col 3 lines 25-33; Fig. 3a) the Examiner understands that the film conveying unit changes a feeding speed of the film according to the packaging speed for the package type stored in the memory.  Ishino also discloses the print timing presentation unit (26, 20) includes a selection screen configured to select a print data selection to be used in the printing unit (Col 4 line 62-Col 5 line 15) 

However, Ishino does not teach multiple printers from which a printer to be selected and the acceleration/deceleration range over which printing is possible is determined in accordance with the printer selected in the selection screen.
 
Kollmuss teaches a bag making and packaging apparatus (1) that includes a control unit (15) that calculates an acceleration/deceleration range over which printing is possible from a capacity of the printing unit (possible printing speeds par 35) where the printing unit has a plurality of positions that can be selected. (par 29, 31, 35, 39, and 63)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller portion of the printing timing presentation unit of  

However, Inshino in view of Kollmuss does not expressly teach selecting a printer to be used in the printing unit. 

BRANDT teaches a bag making and packaging apparatus (1) that includes a control unit (par 20). Brandt further teaches a printing unit (80) with a plurality of printers (81, 82, 83) holding a plurality of positions (Fig. 1) providing an adjustable printing system for the purposes of improving the efficiency and versatility of the apparatus. (par 96-113)

Where Inshino discloses a print timing presentation unit (26, 20) including selecting print data, and Kollmuss teaches selecting a printer position to be used in a printing unit (par 29, 31, 35, 39, and 63) and Brandt teaches a plurality of printers (81, 82, 83) in different positions.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the printer and print timing presentation unit selection options and the multiple positions of a single printer of Inshino in view of Kollmuss to include multiple printers in in multiple positions as taught by Brandt since modifying a single printer with multiple positions to multiple printers in multiple positions is a duplication of parts. MPEP2144.04(VI)(B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731